PER CURIAM.
Larry Gregg appeals a final order of the Reemployment Assistance Appeals Commission, which dismissed as untimely his appeal of an adverse decision from the referee assigned to his case. The adverse decision was mailed to Gregg on May 30, 2013, and notified Gregg of the twenty-day appeal deadline set forth in section 443.151(4)(b), Florida Statutes (2012). Despite the timely notice, Gregg did not attempt to appeal the referee’s decision until September 13, 2013 — 106 days later. Although the Commission gave Gregg an opportunity to show cause why his appeal should not be considered untimely, Gregg presented nothing in response that could legally justify accepting a belated appeal. See, e.g., Colson v. Fla. Unemp’t Appeals Comm’n, 76 So.3d 1042 (Fla. 1st DCA 2011). As such, we affirm the Commission’s decision to dismiss Gregg’s appeal.
AFFIRMED.
PALMER, ORFINGER and LAWSON, JJ., concur.